       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 1 of 53



Katherine K. O’Brien
Earthjustice
313 East Main Street
Bozeman, MT 59715
Phone: (406) 586-9699
Fax: (406) 586-9695
kobrien@earthjustice.org

Elizabeth Forsyth (Pro Hac Vice Pending)
Earthjustice
800 Wilshire Blvd., Suite 1000
Los Angeles, CA 90017
Phone: (415) 217-2000
Fax: (415) 217-2040
eforsyth@earthjustice.org

Counsel for Plaintiffs
                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION

                                             )
KSANKA KUPAQA XAʾⱠȻIN, ROCK                  )
CREEK ALLIANCE, EARTHWORKS,                  )
MONTANA ENVIRONMENTAL                        )
INFORMATION CENTER, DEFENDERS OF             )
WILDLIFE, SIERRA CLUB, and CENTER            )     Case No.
FOR BIOLOGICAL DIVERSITY;                    )
                                             )     COMPLAINT FOR
                Plaintiffs,                  )     DECLARATORY AND
                                             )     INJUNCTIVE RELIEF
        v.                                   )
                                             )
UNITED STATES FISH AND WILDLIFE              )
SERVICE; CHAD W. BENSON, Kootenai            )
National Forest Supervisor; and UNITED       )
STATES FOREST SERVICE;                       )
                                             )
                Defendants.                  )
                                             )
        Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 2 of 53



                                 INTRODUCTION

             This case challenges the failure of the U.S. Fish and Wildlife Service

(“FWS”) and U.S. Forest Service to comply with the Endangered Species Act

(“ESA”) in approving commencement of the Rock Creek Mine project, a major

industrial copper and silver mine proposed in the unspoiled Cabinet Mountains of

northwest Montana.

             The Rock Creek Mine would tunnel beneath the Cabinet Mountains

Wilderness—one of the original wilderness areas designated by Congress under

the federal Wilderness Act and one of the region’s last undeveloped habitats for

grizzly bears and bull trout. Both grizzly bears and bull trout are listed as

threatened species under the ESA and both hold profound cultural and spiritual

importance for the Ktunaxa (Kootenai) people, in whose aboriginal territory the

mine would be built.

             The Rock Creek Mine would bring hundreds of people into the remote

project area and involve mining and processing up to 10,000 tons of ore per day,

seven days per week, for as long as 30 years, generating enough waste to fill a

roughly 300-acre impoundment on the doorstep of the wilderness. The decades-

long project and its permanent industrial footprint would alter the wilderness

environment forever and irreparably disturb land, waters, wildlife, and sources of

traditional foods and medicines that are sacred to the Ktunaxa people.

                                           1
        Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 3 of 53



             The ESA charges FWS and the Forest Service with ensuring that the

Rock Creek Mine would not jeopardize the continued existence of grizzly bears or

bull trout. Plaintiffs—a coalition of traditional cultural leaders from the Ksanka

Band of the Ktunaxa Nation and local, regional, and national conservation

organizations—challenge the agencies’ failure to satisfy that fundamental statutory

duty.

             This is not the first time this Court has been called upon to remedy the

defendant agencies’ failures to comply with the ESA with regard to this project. In

2005, this Court ruled that FWS’s prior biological opinion concluding that the

Rock Creek Mine would not jeopardize grizzly bears or bull trout violated the

ESA. Rock Creek All. v. U.S. Fish & Wildlife Serv., 390 F. Supp. 2d 993 (D.

Mont. 2005) (“Rock Creek I”). FWS issued a new no-jeopardy biological opinion

in 2006. This Court upheld FWS’s 2006 biological opinion but invalidated the

Forest Service’s authorization for the Rock Creek Mine based on its failure to

adequately address project impacts on bull trout. Rock Creek All. v. U.S. Forest

Serv., 703 F. Supp. 2d 1152 (D. Mont. 2010) (“Rock Creek II”), aff’d 663 F.3d

439 (9th Cir. 2011).

             In 2017, FWS and the Forest Service determined that they must

reinitiate formal consultation under the ESA concerning the mine’s impacts on bull

trout, based in part on the fact that the biological opinion upheld by this Court in

                                          2
        Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 4 of 53



2010 had failed to consider a major impact that mining would have on bull trout—

namely, permanent dewatering of their stream habitat.

             However, despite repeated requests from Plaintiffs, FWS refused to

reinitiate formal consultation regarding the mine’s impacts on grizzly bears to

consider significant new grizzly bear mortality data indicating that the mine’s

mitigation plan cannot rationally be relied upon to neutralize the substantial

mortality risks the mine poses to grizzlies. Instead, in November 2017 FWS issued

a supplement to its 2006 biological opinion in which it concluded—without

acknowledging or considering the mortality data cited by Plaintiffs—that

reinitiation of ESA consultation concerning grizzly bear impacts is not warranted

and the agency’s 2006 no-jeopardy determination remains valid.

             In this case, Plaintiffs challenge that FWS determination and the

agencies’ resulting failure to reinitiate ESA consultation regarding the mine’s

impacts on grizzly bears. Plaintiffs also challenge the legality of FWS’s 2017 bull

trout biological opinion and the Forest Service’s authorization for the first phase of

the project in reliance on the challenged FWS decisions.

             This Court also has had to step in to ensure the defendant agencies’

compliance with their ESA obligations regarding the nearby Montanore Mine, a

second proposed copper and silver mine that threatens substantially the same

adverse effects on grizzly bears and bull trout as the Rock Creek Mine. In 2017,

                                          3
        Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 5 of 53



this Court vacated the federal approvals for the Montanore Mine after determining

that, among other legal violations, FWS had arbitrarily concluded that the

Montanore project would not jeopardize grizzly bears or bull trout and the Forest

Service had unlawfully relied on those FWS determinations to authorize the

project. Save Our Cabinets v. U.S. Fish & Wildlife Serv., 255 F. Supp. 3d 1035

(D. Mont. 2017).

             Despite the recent guidance provided by this Court, in their most

recent approvals for the Rock Creek Mine, FWS and the Forest Service have again

failed to satisfy their ESA obligations. Specifically, the Defendants have violated

the ESA by (1) ignoring evidence that the mine poses greater mortality threats to

grizzly bears than the agencies assumed—evidence this Court held must be

considered before the Defendants could approve the nearby Montanore Mine; (2)

irrationally dismissing the Rock Creek mine’s permanent adverse impacts on

important bull trout populations; and (3) relying on a metric for authorized “take”

of bull trout that this Court found illegal in its 2017 Save Our Cabinets ruling

addressing the Montanore project. The agency decisions challenged in this case

reflect the Defendants’ refusal to grapple with significant new evidence concerning

the Rock Creek Mine’s threats to protected wildlife and defy this Court’s rulings in

Save Our Cabinets.




                                          4
        Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 6 of 53



                          JURISDICTION AND VENUE

             Plaintiffs bring this action pursuant to the judicial review provisions

of the Administrative Procedure Act, 5 U.S.C. §§ 701-706, and the citizen suit

provision of the ESA, 16 U.S.C. § 1540(g), which waive the Defendants’ sovereign

immunity. As required by the ESA citizen suit provision, Plaintiffs sent FWS and

the Forest Service a 60-day notice of their intent to sue on August 28, 2018. See

id. § 1540(g)(2)(A)(i). The Forest Service, in consultation with FWS, responded

by letter on October 23, 2018, but the Defendants have not remedied the legal

violations alleged in this complaint.

             This Court has jurisdiction over Plaintiffs’ claims under 16 U.S.C.

§ 1540(g) and 28 U.S.C. § 1331 (federal question) and may issue a declaratory

judgment and injunctive relief under 28 U.S.C. §§ 2201-2202.

             Venue lies in the District of Montana, Missoula Division, because

plaintiff Ksanka Kupaqa Xaʾⱡȼin is based in Lake County, Montana; the lands at

issue in this suit are located primarily in Sanders County, Montana; and a

substantial part of the events giving rise to Plaintiffs’ legal claims occurred in the

District of Montana. See 28 U.S.C. § 1391(e)(1); D. Mont. L.R. 1.2(c)(5).

                                        PARTIES

             Plaintiff Ksanka Kupaqa Xaʾⱡȼin (the Ksanka Crazy Dog Society) is

an unincorporated organization based on the Flathead Indian Reservation in

                                           5
        Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 7 of 53



Montana. Ksanka Kupaqa Xaʾⱡȼin is a traditional warrior society within the

Ksanka Band of the Ktunaxa (Kootenai) Nation. The society’s contemporary

membership consists of United States military veterans who play a leadership role

within the Ksanka community and serve as special stewards of their Nation’s

spiritual and cultural traditions. Society members use the Cabinet Mountains

Wilderness and adjacent national forest lands, including areas threatened by the

Rock Creek Mine, for traditional cultural, spiritual, and subsistence activities;

recreation; and family and community gatherings. The lands and waters threatened

by the Rock Creek Mine lie within the aboriginal territory of the Ktunaxa people

and include areas of sacred importance to the Ksanka Kupaqa Xaʾⱡȼin and their

broader community. The Ksanka Kupaqa Xaʾⱡȼin bear a unique responsibility

within their community to safeguard those lands and waters, and the wildlife they

support, for future generations.

             Plaintiff Rock Creek Alliance (the “Alliance”) is a non-profit

organization with offices in Trout Creek, Montana, and Sandpoint, Idaho, that is

dedicated to protecting the Clark Fork-Pend Oreille watershed and the Cabinet

Mountains Wilderness from the adverse impacts of the proposed Rock Creek

Mine. Alliance members, board members, and staff live, own property, and

recreate in and around the Cabinet Mountains, including the wilderness and

national forest lands and associated waters threatened by the Rock Creek Mine.

                                          6
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 8 of 53



            Plaintiff Earthworks is a non-profit organization dedicated to

protecting communities and the environment from the adverse effects of mineral

and energy development. Earthworks is headquartered in Washington, D.C., and

has field offices across the country, including Missoula, Montana. Earthworks

members live and regularly recreate in northwest Montana, including the areas of

the Cabinet Mountains threatened by development of the Rock Creek Mine.

            Plaintiff Montana Environmental Information Center (“MEIC”) is a

member-supported non-profit organization dedicated to protecting and restoring

Montana’s natural environment and protecting Montanans’ constitutional right to a

clean and healthful environment. MEIC members recreate in and otherwise derive

benefit from the public lands and waters in the Cabinet Mountains that are

threatened by the Rock Creek Mine.

            Plaintiff Defenders of Wildlife (“Defenders”) is a national nonprofit

conservation organization headquartered in Washington, D.C., with offices

throughout the country, including Missoula, Montana. Defenders has more than

340,000 members, including roughly 1,500 in Montana. Defenders is a science-

based advocacy organization focused on conserving and restoring native species

and the habitat on which they depend, and has been involved in such efforts since

the organization’s establishment in 1947. Defenders’ members and staff work and

recreate on public lands in the Cabinet Mountains that are threatened by the Rock

                                         7
        Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 9 of 53



Creek Mine. In addition, Defenders has invested more than $600,000 to

implement more than 300 projects to reduce conflicts between humans and grizzly

bears, including several in the Cabinet-Yaak grizzly bear recovery area where the

Rock Creek Mine is proposed.

             Plaintiff Sierra Club is a national nonprofit organization with 67

chapters and roughly 3.5 million members and supporters, including approximately

3,000 members in Montana, dedicated to exploring, enjoying, and protecting the

wild places of the earth; to practicing and promoting the responsible use of the

earth’s ecosystems and resources; to educating and enlisting humanity to protect

and restore the quality of the natural and human environment; and to using all

lawful means to carry out these objectives. Sierra Club members recreate in and

value the Cabinet Mountains ecosystem and its public lands and waters for the

irreplaceable wildlife and outstanding recreational opportunities they provide.

             Plaintiff Center for Biological Diversity (the “Center”) is a nonprofit

organization dedicated to the preservation, protection, and restoration of

biodiversity, native species, and ecosystems. The Center was founded in 1989 and

is based in Tucson, Arizona, with offices throughout the country. The Center

works through science, law, and policy to secure a future for all species, great or

small, hovering on the brink of extinction. The Center is actively involved in

species and habitat protection issues and has more than 68,000 members

                                          8
         Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 10 of 53



throughout the United States and the world, including 375 members in Montana.

Center members recreate in and around the Cabinet Mountains on public lands

threatened by the proposed Rock Creek Mine.

              Plaintiffs have longstanding interests in the preservation and recovery

of bull trout and grizzly bears in the Northern Rocky Mountains region, including

the Cabinet Mountains and broader Cabinet-Yaak ecosystem in northwest

Montana. Over a period of decades, Plaintiffs have invested in the protection and

recovery of bull trout and grizzly bears in the region through a variety of actions

including public outreach and education, investment in conflict reduction

measures, scientific analysis, advocacy, and when necessary, litigation. Plaintiffs

have participated actively in available public comment processes concerning the

proposed Rock Creek Mine and its effects on bull trout and grizzly bears, including

by filing extensive comments on the proposed and final environmental impact

statements and draft record of decision for the Rock Creek Mine issued by the U.S.

Forest Service, and by submitting multiple requests to the agencies for ESA-

compliant consultation regarding the mine’s impacts on grizzly bears and bull

trout.

              Plaintiffs’ members, staff, and volunteers use and enjoy the Cabinet

Mountains Wilderness and surrounding national forest lands for a wide range of

activities, including traditional cultural, subsistence, and spiritual practices;

                                            9
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 11 of 53



recreational pursuits such as hiking, camping, backpacking, bird watching, and

wildlife watching (including observation of bull trout and grizzly bears); as well as

spiritual renewal and aesthetic enjoyment. Plaintiffs’ members, staff, and/or

volunteers have viewed bull trout and grizzly bears or signs of grizzly bear

presence in and around the Cabinet Mountains Wilderness and have engaged in

extensive scientific, educational, and advocacy efforts aimed at maintaining a

healthy and intact ecosystem in the Cabinet Mountains that supports native fish

and wildlife.

                By issuing biological opinions and a record of decision that allow the

Rock Creek Mine project to proceed in a manner that will harm threatened grizzly

bears and bull trout in the Cabinet Mountains and without rationally ensuring that

the project will not jeopardize those species, the Defendants will harm Plaintiffs’

interests in viewing bull trout and grizzly bears and maintaining a healthy and

intact ecosystem in the Cabinet Mountains that supports the full complement of

native wildlife. Accordingly, the legal violations alleged in this complaint cause

direct injury to the cultural, spiritual, aesthetic, conservation, recreational,

scientific, educational, and wildlife preservation interests of the Plaintiffs and their

members, staff, and volunteers.

                Unless Plaintiffs’ requested relief is granted, the cultural, spiritual,

aesthetic, conservation, recreational, scientific, educational, and wildlife

                                             10
         Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 12 of 53



preservation interests of Plaintiffs and their members, staff, board members, and

volunteers will be adversely and irreparably injured by the Defendants’ failure to

comply with federal law. These are actual, concrete injuries that are traceable to

Defendants’ conduct and would be redressed by the requested relief. Plaintiffs

have no adequate remedy at law.

              Defendant U.S. Fish and Wildlife Service is an agency of the United

States Department of Interior and is responsible for administering the ESA with

regard to freshwater aquatic and terrestrial species, including bull trout and grizzly

bears.

               Defendant Chad W. Benson is the acting United States Forest

Service Supervisor for the Kootenai National Forest, in which a majority of the

activities and environmental impacts associated with the Rock Creek Mine will

occur. The Kootenai National Forest Supervisor is identified as the responsible

federal official for authorization and oversight of the mine project and signed the

challenged Record of Decision approving phase one of the project.

              Defendant U.S. Forest Service is an agency of the United States

Department of Agriculture and is responsible for the management and protection of

the Cabinet Mountains Wilderness and Kootenai National Forest. In that capacity,

the Forest Service has jurisdiction and responsibility to authorize the Rock Creek




                                          11
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 13 of 53



Mine project and ensure the project’s compliance with the ESA and other

applicable laws.

                             LEGAL BACKGROUND

             “The ESA is ‘the most comprehensive legislation for the preservation

of endangered species ever enacted by any nation.’ It represents a commitment ‘to

halt and reverse the trend toward species extinction, whatever the cost.’” Ctr. for

Biological Diversity v. Zinke, 900 F.3d 1053, 1059 (9th Cir. 2018) (quoting Tenn.

Valley Auth. v. Hill, 437 U.S. 153, 180, 184 (1978)) (internal citation omitted).

             To that end, section 7(a)(2) of the ESA imposes on federal agencies

such as the Forest Service a substantive duty to ensure that actions they authorize

or carry out are not likely to jeopardize listed species or destroy or adversely

modify critical habitat designated for such species. 16 U.S.C. § 1536(a)(2). An

agency action “jeopardizes” a protected species if it “reasonably would be

expected, directly or indirectly,” to reduce appreciably the species’ likelihood of

survival or recovery “by reducing the reproduction, numbers, or distribution of that

species.” 50 C.F.R. § 402.02; see Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries

Serv., 524 F.3d 917, 932 (9th Cir. 2008) (holding that significant impairment of

species’ recovery prospects alone may constitute jeopardy).

             Before undertaking or authorizing an action that may affect ESA-

listed species or their critical habitat, the Forest Service must consult with the

                                          12
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 14 of 53



appropriate expert fish and wildlife agency, which is FWS in the case of grizzly

bears and bull trout. See 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.01(b). The

formal consultation process culminates in FWS’s issuance of a biological opinion,

or “BiOp,” reflecting FWS’s determination—based on “the best scientific and

commercial data available”—of whether the proposed action will jeopardize a

listed species or destroy or adversely modify designated critical habitat. 16 U.S.C.

§ 1536(a)(2); see 50 C.F.R. § 402.14.

             If FWS concludes that a proposed action is likely to jeopardize a listed

species, the action may not proceed. See 16 U.S.C. § 1536(a)(2). FWS must

determine whether a “reasonable and prudent alternative” exists that would avoid

jeopardy. Id. § 1536(b)(3)(A).

             If FWS concludes that implementing a proposed action (or a

reasonable and prudent alternative) will not jeopardize a protected species but will

nevertheless result in “take” of such species, the agency must issue an incidental

take statement with its BiOp. 50 C.F.R. § 402.14(i)(1). Under the ESA, “take”

means “to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect” a

protected species “or to attempt to engage in any such conduct.” 16 U.S.C. §

1532(19). Sections 9 and 10 of the ESA prohibit the taking of listed species unless

specifically authorized in an incidental take statement. Id. §§ 1538(a)(1)(B), 1539.

The amount of take authorized in an incidental take statement must provide an

                                         13
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 15 of 53



effective “‘trigger’ that, when reached, results in an unacceptable level of

incidental take ….” Ariz. Cattle Growers Ass’n v. U.S. Fish & Wildlife Serv., 273

F.3d 1229, 1249 (9th Cir. 2001). In that circumstance, the protection from take

liability provided by the incidental take statement lapses and the federal agencies

must re-initiate consultation to ensure that the actual extent of take resulting from

the action will not jeopardize the affected species. Id.; see 50 C.F.R. § 402.16(a).

             The Forest Service violates the ESA if it approves or implements an

action in reliance on a legally flawed biological opinion or fails in its approval or

implementation decision “to discuss information that would undercut the

[biological] opinion’s conclusion.” Ctr. for Biological Diversity v. U.S. Bureau of

Land Mgmt., 698 F.3d 1101, 1127-28 (9th Cir. 2012); accord Save Our Cabinets,

255 F. Supp. 3d at 1063.

             The agencies’ ESA obligations do not end with FWS’s issuance of a

biological opinion for a particular action, or with the Forest Service’s issuance of

an authorization for the action. Instead, the agencies must reinitiate formal

consultation where, among other circumstances, the amount of take authorized in

the incidental take statement is exceeded or where “new information reveals effects

of the action that may affect listed species or critical habitat in a manner or to an

extent not previously considered.” 50 C.F.R. § 402.16. “The duty to reinitiate

consultation lies with both the action agency and the consulting agency.” Salmon

                                          14
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 16 of 53



Spawning & Recovery All. v. Gutierrez, 545 F.3d 1220, 1229 (9th Cir. 2008)

(citing 50 C.F.R. § 402.16). “Reinitiation of consultation requires … the FWS …

to issue a new Biological Opinion before the agency action may continue.” Envtl.

Prot. Info. Ctr. v. Simpson Timber Co., 255 F.3d 1073, 1076 (9th Cir. 2001) (citing

Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1451 (9th Cir. 1992)).

                           FACTUAL BACKGROUND

I.    THE ROCK CREEK MINE

             The Rock Creek Mine is a copper/silver mine project proposed

beneath and adjacent to the Cabinet Mountains Wilderness in northwest Montana.

Today, the landscape comprising the Cabinet Mountains Wilderness and

surrounding national forest lands is characterized by unspoiled expanses of

glaciated peaks, forested valleys, and rivers and streams that are among the purest

waters in the continental United States. The area is part of the aboriginal territory

of the Ktunaxa Nation, and the specific areas threatened by the Rock Creek Mine

include sites that are sacred to the Ktunaxa people and are used for traditional

spiritual, cultural, and subsistence purposes.

             The wilderness and national forest lands threatened by the mine are

home to countless plant species and abundant native wildlife, including mountain

goats, bighorn sheep, pikas, wolverines, elk, moose, deer, mountain lions, and

wolves. In addition, those lands provide a last refuge for the imperiled Cabinet-

                                          15
        Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 17 of 53



Yaak grizzly bear population, and the streams that traverse those lands provide one

of the last remaining undeveloped habitats for the region’s imperiled population of

bull trout.

              In the midst of this wild landscape, the Rock Creek Mine project

proposes mining beneath the wilderness and constructing ore-processing,

wastewater treatment, mine-waste storage, and other industrial facilities on

adjacent lands. These facilities would process up to 10,000 tons of ore per day for

as long as 30 years. Mining waste would be warehoused permanently on site in a

tailings storage facility covering more than 300 acres.

              Among other adverse environmental impacts, mine development is

predicted to permanently dewater streams in the project area—including streams

that are occupied by, and are designated as critical habitat for, bull trout—and

wilderness streams designated as “Outstanding Resource Waters” under Montana

law. In addition, mine development would bring hundreds of people into the

remote project area, increasing the risk of human-caused mortality of grizzly bears.

              FWS completed its first biological opinion for the Rock Creek Mine

in December 2000. At that time, FWS concluded that the project would jeopardize

the survival and recovery of grizzly bears, but not bull trout. In light of its

jeopardy determination for grizzly bears, FWS developed a reasonable and prudent

alternative consisting of additional mitigation requirements intended to address the

                                          16
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 18 of 53



combined threats to grizzlies from simultaneously developing both the Rock Creek

Mine and the Montanore Mine.

             In 2001, the Forest Service issued a record of decision approving the

Rock Creek project in reliance on FWS’s analysis. In March 2002, however, FWS

withdrew its biological opinion in response to litigation and the Forest Service

subsequently withdrew its record of decision.

             FWS issued a second biological opinion for the Rock Creek Mine in

May 2003. In that decision, FWS concluded that the Rock Creek Mine would not

jeopardize grizzly bears or bull trout and would not adversely modify bull trout

critical habitat proposed for designation in the area.

             The Forest Service issued another record of decision approving the

project in June 2003. But in March 2005, this Court ruled that the 2003 BiOp

violated the ESA and vacated the agencies’ approvals for the mine. Rock Creek I,

390 F. Supp. 2d at 1011.

             FWS issued a third biological opinion for the Rock Creek Mine in

October 2006, in which it again concluded that the mine project would not

jeopardize grizzly bears or bull trout nor destroy or adversely modify bull trout

critical habitat. FWS supplemented that biological opinion for the first time in

September 2007 to address new information concerning conditions for grizzly

bears in the project area and to correct and clarify aspects of its bull trout analysis.

                                           17
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 19 of 53



The 2006 biological opinion was upheld in litigation, but this Court vacated and

remanded the Forest Service’s approval of the project based on violations of the

Forest Service Organic Act and the National Environmental Policy Act (“NEPA”).

See Rock Creek All. v. U.S. Forest Serv., Nos. CV 05-107-M-DWM and CV 08-

028-M-DWM, 2010 WL 1287604 (March 29, 2010).

             In March 2015, while the Forest Service’s remand process remained

pending, Rock Creek Alliance, Earthworks, and the Idaho Council of Trout

Unlimited requested that FWS and the Forest Service reinitiate section 7

consultation to consider new evidence concerning the mine’s impacts on grizzly

bears and bull trout that had emerged in the roughly nine years since FWS issued

its 2006 BiOp. Specifically, the groups contended that reinitiation of consultation

was required for FWS to consider new information showing that (1) mine

development would reduce flows in Rock Creek and East Fork Bull River, which

was not anticipated or analyzed in the 2006 BiOp and would result in take of bull

trout and permanent harm to their critical habitat; (2) restoration of fish passage

over major dams in the Lower Clark Fork River watershed where the mine site is

located, which FWS determined is essential for bull trout recovery in the region,

had not occurred as FWS anticipated in the 2006 BiOp; and (3) the number of

human-caused grizzly bear mortalities in the Cabinet-Yaak ecosystem had




                                          18
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 20 of 53



increased between 2007-2015, despite implementation of the key mitigation

measures called for in the 2006 BiOp to reduce such mortalities.

             FWS responded in May 2015, claiming that it cannot require the

Forest Service to reinitiate ESA consultation and that FWS and the Forest Service

would determine through the Forest Service’s pending review under NEPA

whether reinitiation of consultation would be required.

             In March 2017, the Forest Service determined that reinitiation of

consultation on the Rock Creek Mine was required in light of the new evidence

that mine development would permanently reduce stream flows in the Rock Creek

and Bull River drainages as well as the designation of additional bull trout critical

habitat in the project area in 2010.

             However, neither the Forest Service’s reinitiation request to FWS nor

FWS’s response indicated that the agencies would evaluate new information

concerning the efficacy of mine mitigation measures for preventing grizzly bear

mortalities. Accordingly, in August 2017, Rock Creek Alliance, Earthworks,

Montana Environmental Information Center, Defenders of Wildlife, the Idaho

Council of Trout Unlimited, Clark Fork Coalition, Sierra Club, and the Center for

Biological Diversity sent FWS a letter requesting that the agencies expand the

apparent scope of their consultation to address this information. In that letter, the

conservation groups invoked this Court’s 2017 Save Our Cabinets ruling

                                          19
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 21 of 53



invalidating the ESA analysis and authorizations for the Montanore Mine based on

the agencies’ failure to consider the very same data showing that a roll-out of the

key conflict reduction measures in that mine’s mitigation plan, which are

substantially identical to those required for the Rock Creek project, had not yielded

a reduction in grizzly killings in the Cabinet-Yaak ecosystem. FWS never

responded to the letter.

             Instead, in November 2017, FWS issued a revised biological opinion

analyzing the effects of the Rock Creek Mine on bull trout only. U.S. Fish &

Wildlife Serv., Revised Biological Opinion on the Effects of the Rock Creek Mine

Project on Bull Trout and Designated Bull Trout Critical Habitat (Nov. 2017)

(“2017 Bull Trout BiOp”). In its 2017 Bull Trout BiOp, FWS again concluded

that—regardless of the new evidence that mining would permanently deplete

stream baseflows in bull trout critical habitat in the project area, including in the

uniquely important Bull River drainage—the project would not jeopardize bull

trout nor destroy or adversely modify their critical habitat.

             FWS simultaneously issued a second supplement to its 2006 grizzly

bear BiOp that updated basic species information and articulated FWS’s

conclusion that no new information had emerged since 2006 that would warrant

reinitiating formal consultation under the ESA. U.S. Fish & Wildlife Serv., Supp.

No. 2 to the 2006 Biological Opinion on the Effects to Grizzly Bears from the

                                          20
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 22 of 53



Rock Creek Mine Project (Nov. 2017) (“2017 Grizzly Bear Suppl.”). The 2017

Grizzly Bear Supplement does not acknowledge or address the data concerning

grizzly bear mortality risks and mitigation effectiveness that were the focus of the

conservation groups’ 2015 and 2017 requests that FWS reinitiate and complete

ESA-compliant consultation on the mine.

II.   FACTS RELATING TO GRIZZLY BEAR CLAIMS

             Grizzly bears once ranged throughout western North America, from

central Mexico to Alaska. In the lower 48 states alone, there were an estimated

50,000 grizzly bears. But as European settlers moved west around the turn of the

19th Century, their persecution of grizzly bears caused dramatic population

declines and substantial habitat loss. By the 1930s, grizzlies had been extirpated

from 98% of their former range. In 1975, two years after the ESA’s enactment,

FWS listed grizzly bears across the lower-48 United States as a threatened species

under the ESA. Amendment Listing the Grizzly Bear of the 48 Conterminous

States as a Threatened Species, 40 Fed. Reg. 31,734 (July 28, 1975). FWS has

long recognized that in order to conserve and recover grizzly bears, it must reduce

human-caused mortality and curb habitat loss.

             FWS has determined that conserving each of the grizzly bear

populations that remain in the lower-48 is essential to the conservation of the

species. One of these remnant populations persists in the Cabinet-Yaak ecosystem,

                                         21
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 23 of 53



a roughly 2,600-square-mile area of primarily federal public lands in northwest

Montana and northeastern Idaho, which includes the site of the proposed Rock

Creek Mine. FWS affirmed in its 2017 Grizzly Bear Supplement that conserving

the Cabinet-Yaak grizzly population is “essential to long-term survival and

recovery of grizzly bears throughout a significant portion of [their] range in the

U.S.” as a whole. 2017 Grizzly Bear Suppl. 11.

             FWS has established a population size of 100 individuals as a

minimum recovery goal for the Cabinet-Yaak grizzly population.

              Today, the population falls far short of that goal, even without large

mines on the landscape. FWS’s 2017 Grizzly Bear Supplement cites a minimum

population estimate of just 41 grizzlies in the Cabinet-Yaak recovery zone—less

than half the agency’s recovery goal—based on captures of individual bears,

genetic information, known mortality, and sightings of unique individuals between

2013-2015. The 2017 Supplement also cites a more optimistic population estimate

of 55 bears, which is based on FWS’s extrapolation from a 2012 population

estimate generated by the United States Geological Survey. According to FWS, a

population with fewer than 50-100 adults faces a high risk of extinction. Indeed,

FWS scientists have stated that the grizzly bear population in the Cabinet-Yaak

ecosystem persists at all only because the State of Montana has been “augmenting”

it with grizzlies relocated from other areas.

                                          22
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 24 of 53



             Today, human killing of grizzly bears in the Cabinet-Yaak ecosystem

poses a leading threat to the grizzly population’s survival and a major obstacle to

significant population growth. The risk of human-caused grizzly bear mortality

increases proportionally with increased human presence in grizzly habitat. Most of

these killings involve poaching, hunters misidentifying grizzlies as black bears, or

people shooting grizzly bears because of a real or perceived need for self-defense.

             From 1982-2017, more than 70% of known grizzly deaths in the

Cabinet-Yaak ecosystem were caused by humans. In its 2006 BiOp for the Rock

Creek Mine, FWS observed that “[h]uman-caused mortality in the [Cabinet-Yaak

ecosystem] is limiting population increase and contributing to extinction risk,” and

concluded that “[t]he existing human-caused mortality rate, given the small grizzly

bear population, is not sustainable with or without the Rock Creek Mine.” U.S.

Fish & Wildlife Serv., Biological Opinion on the Effects to Grizzly Bears, Bull

Trout, and Bull Trout Critical Habitat from the Implementation of Proposed

Actions Associated with Plan of Operation for the Revett RC Res., Inc. Rock

Creek Copper/Silver Mine at A-95 (“2006 BiOp”). These conclusions were not

disturbed in FWS’s 2017 Grizzly Bear Supplement, in which FWS affirmed that

“[i]mproving [grizzly bear] survival by reducing human-caused mortality is crucial

for recovery of [the Cabinet-Yaak ecosystem] population.” 2017 Grizzly Bear

Suppl. 12 (quotation omitted). FWS’s grizzly bear recovery plan establishes a goal

                                         23
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 25 of 53



of zero human-caused mortality to facilitate recovery of the Cabinet-Yaak

population.

              In its 2006 BiOp—which, as supplemented in 2007 and 2017, remains

the operative BiOp assessing the mine’s effects on grizzly bears—FWS recognized

that “[t]he most prominent direct and indirect effects on grizzly bears from the

implementation of the proposed Rock Creek Mine project would stem from the

influx of mine employees into th[e] relatively remote [project] area” and the

associated increase in human-caused mortality risk. 2006 BiOp at A-68, A-70.

FWS’s determination that the Rock Creek Mine will not jeopardize grizzly bears

depends on the agency’s conclusion that measures in the mine’s mitigation plan

designed to reduce human-grizzly conflicts would more than offset the increased

risks of human-caused mortality associated with the mine. Specifically, FWS

concluded that those mitigation measures would be sufficient to (1) ensure zero

grizzly bear killings attributable to the mine during the project’s evaluation phase;

(2) ensure that no more than one grizzly bear will be killed as a result of the mine

project over its 35-year life; and (3) prevent the killing of more than one female

grizzly bear that would have occurred in the ecosystem in the mine’s absence,

thereby ensuring that project implementation yields a net reduction in human-

caused grizzly bear mortality ecosystem-wide as compared to the pre-mine

baseline.

                                         24
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 26 of 53



             In reaching these conclusions, FWS placed particular weight on the

anticipated effectiveness of public education and outreach efforts, management

measures for bear attractants, and conflict resolution work that would be

implemented by two grizzly bear management specialists assigned to the Cabinet-

Yaak ecosystem as part of the mine’s mitigation plan. Indeed, FWS’s 2006 BiOp

asserts that the work of bear management specialists plus increased law

enforcement would alone yield “a net reduction in the overall existing mortality

risks to grizzly bears on both national forest and private lands within the action

area and across the [Cabinet-Yaak ecosystem].” 2006 BiOp at A-80.

             It is difficult to overstate the ambitiousness of FWS’s assessment that

such conflict-reduction measures can be counted on to more than neutralize all

mortality risks to grizzly bears from the Rock Creek Mine. From 2011-2016—

without the Rock Creek Mine or proposed Montanore Mine on the landscape—

there were ten known or probable human-caused grizzly bear mortalities in the

United States portion of the Cabinet-Yaak ecosystem, a mortality rate of nearly

two bears per year. The agencies predict that the Rock Creek Mine would bring a

major influx of people into the ecosystem, starting with more than 100 people

during the mine’s evaluation phase and increasing to nearly 800 people during the

construction phase.




                                          25
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 27 of 53



             Moreover, since 2007, the Rock Creek Mine proponent has been

implementing a key component of the mine’s mitigation plan for reducing human-

caused grizzly bear mortality by funding the work of a Montana Fish, Wildlife and

Parks grizzly bear management specialist dedicated specifically to reducing

human-caused grizzly mortality in the Cabinet-Yaak ecosystem. That specialist

has implemented many of the conflict-reduction measures FWS identified as

essential in reaching a no-jeopardy determination for the Rock Creek Mine,

including conducting extensive public education and outreach activities, providing

bear-resistant garbage containers and electric fencing kits to community members

to reduce the accessibility of bear attractants, and responding to conflict situations

in the communities near the proposed mine.

             However, despite the importance of such conflict-reduction efforts to

begin addressing the already unsustainable levels of human-caused grizzly bear

mortality in the ecosystem, their rollout over the past decade has not coincided

with a reduction in the number of human-caused grizzly bear mortalities in the

Cabinet-Yaak ecosystem—even without the Rock Creek Mine and its associated

population influx underway. Instead, FWS’s own data show that the number of

human-caused mortalities in the U.S. portion of the Cabinet-Yaak ecosystem

increased during the ten years after the grizzly bear management specialist began

work in 2007: 16 known human-caused mortalities occurred in that ten-year time

                                          26
         Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 28 of 53



period compared with 13 during the preceding ten years. Though these data come

from FWS’s own reports and were highlighted in the two requests for reinitiation

of consultation that Plaintiffs sent to FWS in 2015 and 2017, FWS did not

acknowledge or address them in its 2017 Grizzly Bear Supplement nor explain

why this information does not warrant reinitiation of consultation under the ESA.

The Forest Service likewise failed to address these mortality numbers in the

analysis supporting its Record of Decision approving the project’s evaluation

phase.

              The agencies’ disregard of these mortality data from FWS’s own

reports contravenes this Court’s 2017 ruling invalidating the biological opinions

and record of decision for the nearby Montanore Mine. Like the Rock Creek

Mine, the Montanore Mine threatens to exacerbate already unsustainable levels of

human-caused grizzly bear mortality in the Cabinet-Yaak ecosystem, and the

agencies relied on a substantially identical package of mitigation measures to

conclude that the Montanore project, like Rock Creek, would benefit grizzly bears

by ensuring a net reduction in human-caused mortality across the ecosystem. In

Save Our Cabinets, this Court ruled that FWS and the Forest Service acted

arbitrarily and capriciously and in violation of the ESA by reaching that conclusion

without considering the same mortality data at issue here, which show that the

number of grizzly bear killings has increased over the past decade despite

                                        27
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 29 of 53



implementation of the key conflict-reduction measures called for in the mine

mitigation plans. Save Our Cabinets, 255 F. Supp. 3d at 1063.

III.   FACTS RELATING TO BULL TROUT CLAIMS

       A.    Bull Trout Status and Conservation Needs

             The bull trout, Salvelinus confluentus, is a migratory char (a close

relative of trout) in the salmonid family. Historically, bull trout thrived in major

river drainages from northern California and Nevada north to Alaska, and from

Puget Sound on the Pacific coast east to Montana and Alberta.

             Compared to other salmonid fish species, “bull trout generally have

the most specific habitat requirements.” U.S. Fish & Wildlife Serv., Recovery

Plan for the Coterminous United States Population of Bull Trout, at iv (2015). To

spawn, develop, and survive, bull trout need water that is very cold—optimally 35

to 39 degrees Fahrenheit—and very clean. Bull trout display acute sensitivity to

alterations in natural stream flow patterns—particularly stream flow reductions,

which can exacerbate stream warming, concentrate pollutants, and produce

seasonally dry reaches that cut off access to migration corridors and other essential

habitat.

             Bull trout are naturally migratory but today exhibit both resident and

migratory life history strategies. Resident bull trout complete their entire life cycle

in or near the tributary stream in which they spawn and rear. Migratory bull trout,

                                          28
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 30 of 53



in contrast, rear for 1 to 4 years in their natal stream before migrating to a lake,

river, or saltwater. Migratory bull trout have been known to travel more than 150

miles to reach spawning grounds in Montana. However, all bull trout—whether

migratory or resident—depend on viable migratory corridors to access seasonal

habitats. Further, the persistence of migratory populations is critical to the species’

persistence as a whole because migratory bull trout tend to be more fecund and

therefore contribute a larger share to population maintenance and recovery. In

addition, migration facilitates gene flow among local populations and allows for

replenishment of local populations that are extirpated by catastrophic events.

             Bull trout can live longer than 12 years and typically spawn more than

once in their lifetime. As a result, and to facilitate foraging, they require safe two-

way passage upstream and downstream, which “has important repercussions for

the management of this species.” 2017 Bull Trout BiOp 16. Dams obstruct that

passage, and most fish ladders designed to enable fish passage across dams were

built for salmonid species that spawn only once in their lifetime and then die, such

that they require only one-way upstream passage across a dam. As a result, even

dams with fish ladders can fragment bull trout populations if they are not designed

specifically to provide safe downstream passage as well.

             As described by FWS, “a wide variety of factors” threaten bull trout

across their range, including habitat degradation and fragmentation; reduced

                                           29
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 31 of 53



stream flows; flow alterations associated with water diversions, road construction

and maintenance, mining, and grazing activities; blockage of migratory corridors

by dams and other structures; poor water quality; competition and predation from

nonnative fish species; intentional or incidental killing of bull trout by anglers; and

climate change, which is predicted to reduce stream flows, increase summer stream

temperatures, facilitate the expansion of nonnative fish that kill or compete with

bull trout, and alter precipitation and stream flow patterns, resulting in further

habitat loss and reduced bull trout survival and reproduction. 2017 Bull Trout

BiOp 14-15. As FWS acknowledged in the challenged BiOp, bull trout are

“particularly vulnerable” to climate change compared to other salmonids because

bull trout require especially cold water to spawn and rear. Id. at 15.

             FWS listed bull trout across the lower-48 United States as a

threatened species under the ESA in 1999. By the time of that listing decision, bull

trout had been extirpated from approximately 60 percent of their historic range.

             Since 2015, for management purposes FWS has formally divided the

coterminous United States population of bull trout into six recovery units: Coastal,

Klamath, Mid-Columbia, Columbia Headwaters, Saint Mary, and Upper Snake.

All six of these recovery-unit populations are “needed to ensure a resilient,

redundant, and representative distribution of bull trout populations throughout the

range of the listed entity.” 2017 Bull Trout BiOp 14.

                                          30
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 32 of 53



             Within each recovery unit, FWS focuses on bull trout conservation at

the scale of designated “core areas,” which consist of one or more interbreeding

local populations and are the basic units on which FWS gauges the species’

recovery.

             The coterminous United States population of bull trout comprises 109

occupied core areas, each of which plays an important role in the conservation of

the recovery-unit population of which they are a part and, by extension, the species

as a whole. As FWS explained in its 2017 Bull Trout BiOp for the Rock Creek

Mine, “[g]enerally, if the effects of a proposed federal action, taken together with

cumulative effects, are likely to impair the viability of a core area population(s)

such an effect is likely to impair the survival and recovery function assigned to a

[recovery unit] and may represent jeopardy to the species.” 2017 Bull Trout BiOp

31.

             In 2005, even with ESA protections in place, FWS concluded that

approximately 72% of bull trout core area populations were at risk or at high risk

of extirpation. In its 2005 analysis, FWS determined that just 3.3% of core area

populations across the species’ range were at low risk of extirpation.

             In 2015, based on its finding that bull trout populations are depressed

or declining across much of the species’ range, FWS reaffirmed its determination

that bull trout remain threatened within the meaning of the ESA.

                                          31
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 33 of 53



      B.     The Rock Creek Mine Project and FWS’s 2017 Bull Trout BiOp

             The Rock Creek Mine site is located in the Lower Clark Fork River

watershed within the Columbia Headwaters bull trout recovery unit, which

comprises the Upper Clark Fork, Lower Clark Fork, Flathead, Kootenai, and Coeur

d’Alene watersheds in western Montana, northern Idaho, and northeastern

Washington. The Columbia Headwaters recovery unit contains 35 bull trout core

areas, 20 of which are “simple” core areas with only a single local population that

is isolated in a headwater lake.

             FWS’s 2017 Bull Trout BiOp identifies population and habitat

fragmentation from dams as well as competition and predation by nonnative fish as

the most serious threats to bull trout in the Rock Creek Mine project area. As

described by FWS, bull trout in the project area are adversely impacted by

“[m]ajor fish passage barriers,” including dams at Cabinet Gorge, Noxon Rapids,

and Thompson Falls on the Lower Clark Fork River. 2017 Bull Trout BiOp 53.

Though the 2017 Bull Trout BiOp asserts that “[f]ragmentation … is being

reduced,” it acknowledges that “large barriers (e.g., Noxon Rapids Dam) still

remain.” Id. Further, while the BiOp notes that “steps toward a fish trapping

facility at Cabinet Gorge Dam have been approved,” id., the BiOp states that

further review and approval—including separate ESA consultation—are required

before construction of that facility can begin. Against this backdrop of persistent

                                         32
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 34 of 53



fragmentation from dams, the BiOp notes that “nonnative species (brook trout,

brown trout, lake trout, northern pike, walleye, etc.) are increasingly impacting

efforts to recover bull trout and habitat in the reservoirs” within the Clark Fork

River system, “which favors many of those populations over native species” such

as bull trout. Id.

               The Rock Creek Mine would harm the Rock Creek and Bull River

local bull trout populations with stream dewatering, sediment pollution, and other

adverse effects. FWS’s 2017 Bull Trout BiOp classifies these local populations as

part of the Lake Pend Oreille core area population. This classification is

significant because, as described above, bull trout core areas are the focal point for

FWS in analyzing threats to, and progress in, conserving the species. Further,

because even a small adverse impact on an already marginal core area population

may require a jeopardy determination, Save Our Cabinets, 255 F. Supp. 3d at 1050,

FWS’s classification of bull trout populations affected by a project in a relatively

weaker or stronger core area can drive the agency’s jeopardy analysis.

             FWS’s classification of the Rock Creek and Bull River local

populations as part of the Lake Pend Oreille core area represents a change in

agency position: In its 2006 BiOp for the Rock Creek Mine—as well as its 2014

BiOp for the nearby Montanore Mine—FWS instead classified these local

populations as part of a smaller, and weaker, Lower Clark Fork River core area.

                                          33
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 35 of 53



FWS now treats the former Lower Clark Fork River core area as part of an

expanded Lake Pend Oreille core area:




Fig. 1. Regional bull trout core area configurations as reflected in 2006 Rock
Creek Mine BiOp (top) versus 2017 BiOp (bottom).


                                        34
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 36 of 53



The 2017 Bull Trout BiOp does not explain, or even acknowledge, this change.

             FWS’s former core-area configuration for bull trout in the region

surrounding the Rock Creek Mine site reflected the fragmentation of bull trout

populations caused by the dams located at Cabinet Gorge, Noxon Rapids, and

Thompson Falls on the Lower Clark Fork River. Consistent with that fragmented

condition, prior to 2006 FWS delineated six separate bull trout core areas in the

relevant region: Lake Pend Oreille, Cabinet Gorge Reservoir, Noxon Reservoir,

Thompson Falls Reservoir, Lower Flathead River, and Middle Clark Fork River.

In 2006, FWS decided to consolidate four of those extant core areas—Cabinet

Gorge Reservoir, Noxon Reservoir, Thompson Falls Reservoir, and Lower

Flathead River—into a single Lower Clark Fork River core area, while maintaining

the separate Lake Pend Oreille core area to the northwest and the separate Middle

Clark Fork River core area to the south in recognition of persistent barriers that

continued to fragment bull trout populations in those areas.

             According to FWS, the 2006 core-area consolidation was justified by

“major progress” made at that time “in reconnecting upstream bull trout passage”

within the Lower Clark Fork River system, which enabled bull trout within the

four formerly separate core areas to begin functioning as a single, integrated Lower

Clark Fork River core area population. Mem. from R. Mark Wilson, Field

Supervisor, FWS Mont. Ecological Servs. Field Office, to Asst. Reg’l Dir., FWS

                                         35
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 37 of 53



Region 1 Ecological Servs., Re: Consolidation of bull trout core areas on the

Lower Clark Fork River, at 1 (July 14, 2006) (“Wilson Mem.”) (Appendix D to

2006 BiOp). In an agency memorandum articulating the rationale for delineating

the new, consolidated Lower Clark Fork River core area in 2006, FWS stated that

“[a] natural progression or continuation of this approach” of consolidating core

areas to better reflect the historic integration of bull trout populations presently

fragmented by dams “will eventually incorporate the Lower Clark Fork [River]

core area into Lake Pend Oreille, fully restoring the natural configuration” of bull

trout populations that existed before the dams. Id. at 2; see also 2006 BiOp at B-

45–B-49. However, FWS stressed that as of 2006, bull trout passage across the

remaining dams was “primarily limited to trap and haul at Cabinet Gorge Dam,”

i.e., a program of artificially transporting a limited number of fish across that dam.

Wilson Mem. 2. FWS’s 2006 memorandum indicated that further consolidation to

combine the Lower Clark Fork River and Lake Pend Oreille bull trout core areas

would not be justified until fish passage restoration efforts achieve “full numerical

contributions to two-way connectivity with Lake Pend Oreille,” which FWS

anticipated would occur “in the next few years” with the installation of a

permanent fishway at Cabinet Gorge Dam and implementation of “additional

passage … at the upstream dams (Noxon Rapids and Thompson Falls).” Id.




                                           36
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 38 of 53



               Twelve years later, however, the conditions FWS anticipated would

justify consolidation of the Lower Clark Fork River and Lake Pend Oreille core

areas have not materialized as FWS expected. The 2017 Bull Trout BiOp

describes the fish passage facility at Cabinet Gorge Dam as still in the pre-

construction stage, and progress toward installation of fish passage facilities at

Noxon Rapids Dam has been deferred until at least 2022. Nevertheless, in its 2017

Bull Trout BiOp FWS treated the former Lower Clark Fork River core area and its

constituent local populations as part of the Lake Pend Oreille core area and

expressly relied on the strength of local populations outside the boundaries of the

former Lower Clark Fork River core area to dismiss the Rock Creek Mine’s

impacts on bull trout as insignificant. See, e.g., 2017 Bull Trout BiOp 72

(asserting that no-jeopardy determination is supported by the fact that “[n]early 87

percent of bull trout spawning in the [Lake Pend Oreille core area] occurs in

tributaries that are not [a]ffected by the Rock Creek Mine Project (i.e., below

Cabinet Gorge Reservoir),” which separated the former Lake Pend Oreille and

Lower Clark Fork River core areas. “These local populations are healthy and

robust ….”).

               While the 2017 Bull Trout BiOp does not explain the rationale for

consolidating the Lower Clark Fork River core area into the Lake Pend Oreille

core area, the significance of that change to FWS’s jeopardy analysis for the Rock

                                          37
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 39 of 53



Creek Mine is apparent: By grouping the populations threatened directly by the

mine with more robust populations in the Lake Pend Oreille core area, FWS made

the permanent damage the mine would inflict on bull trout in the project area look

less significant to the species’ conservation.

             The Lower Clark Fork River core area to which FWS previously

assigned the bull trout populations threatened by the mine was smaller and

considerably weaker than the Lake Pend Oreille core area to which FWS now

assigns those populations. In 2014, FWS described bull trout numbers in the

Lower Clark Fork River core area as “very low” and concluded that the core area

population was “at high risk” due to “very limited and/or declining numbers,

range, and/or habitat, making bull trout in this core area vulnerable to extirpation.”

U.S. Fish & Wildlife Serv., Final Biological Opinion on the Effects to Bull Trout

and Bull Trout Critical Habitat from the Implementation of Proposed Actions

Associated with the Plan of Operations for the Montanore Minerals Corp.

Copper/Silver Mine 39, 66 (March 31, 2014) (“Montanore Aquatic BiOp”).

Within that context, FWS recognized that the Rock Creek and Bull River local

populations that the Rock Creek Mine would harm have substantial conservation

significance. For example, FWS’s 2006 BiOp for the Rock Creek mine described

the Bull River local population as “the principal and most productive local

population in the [Lower Clark Fork River] core area,” and FWS’s no-jeopardy

                                          38
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 40 of 53



determination relied on the agency’s belief at that time that the Rock Creek Mine

would have no adverse impact on the uniquely important Bull River population.

2006 BiOp at B-86–87. Similarly, in evaluating the impacts of the Montanore

Mine, which also would threaten the Rock Creek and Bull River local populations,

FWS stated that “maintaining spawning and rearing success in these two local

populations is essential to maintaining the existing survival status and potential for

recovery of the [Lower Clark Fork River] bull trout core area population.”

Montanore Aquatic BiOp 122 (emphasis added). Indeed, in 2017 this Court ruled

that FWS’s no-jeopardy determination for the Montanore Mine could not be

sustained given the agency’s acknowledgment that the project—like the Rock

Creek Mine—would inflict permanent harm on the Rock Creek and Bull River

local populations and its determination that those populations play a vital role in

conserving bull trout within the larger Lower Clark Fork River core area. See Save

Our Cabinets, 255 F. Supp. 3d at 1048-51.

             Like Montanore, the Rock Creek Mine would inflict permanent harm

on the Rock Creek and Bull River local populations of bull trout. Among other

impacts, development of the Rock Creek Mine is expected to reduce baseflows in

project-area streams. Baseflow is the portion of a stream’s water volume that

derives from groundwater contribution, as opposed to runoff. During dry

conditions, baseflow is the primary, if not exclusive, source of running water in a

                                          39
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 41 of 53



stream. Because seasonally dry conditions in northwest Montana coincide with the

most sensitive periods in the bull trout life cycle—spawning and egg incubation—

the adverse effects of baseflow reductions on bull trout are severe.

             To estimate the magnitude and extent of baseflow reductions from

mine development, FWS relied on a three-dimensional groundwater modeling

exercise, “Hydrometrics 2014.” Based on the modeling results, FWS predicts that

the maximum baseflow reductions from the mine would occur in project year 70

and the adverse impacts on bull trout and their critical habitat would persist

permanently.

             In analyzing the effects of predicted baseflow reductions on bull trout,

FWS considered model-predicted impacts at three stream locations in the project

area: Rock Creek above its confluence with the Clark Fork River, East Fork Bull

River above its confluence with the Bull River, and Bull River above its

confluence with the Clark Fork River. However, Hydrometrics 2014 itself

explains that the most significant baseflow reductions are not expected to occur at

these locations, which are situated far downstream within the relevant drainages

where baseline flows are highest. Instead, more severe baseflow reductions would

occur “in the small headwater drainages adjacent to the mine site.” Hydrometrics,

Inc., Groundwater Modeling Assessment for the Rock Creek Project, Sanders

County, MT, at 4-14 (rev’d Oct. 2014). Although some of these headwater

                                         40
         Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 42 of 53



drainages support bull trout and are designated as bull trout critical habitat, the

2017 Bull Trout BiOp contains no discussion or analysis of the baseflow

reductions that would occur in those upstream reaches nor the impact of such

reductions on bull trout.

              Notwithstanding the limited scope of its analysis, FWS acknowledged

that even the magnitude of baseflow reductions discussed in the BiOp may impede

bull trout movement and access to habitat, particularly for migratory bull trout;

reduce juvenile bull trout survival; cause direct loss of spawning areas and other

habitat; increase stream temperatures, which would directly harm bull trout and

enhance conditions for nonnative fish species that kill or compete with bull trout;

and reduce the dissolved oxygen content of stream water to the detriment of bull

trout.

              In addition to reduced baseflows, the BiOp also predicts that mining

activity would cause “short-term” sediment increases—lasting for seven years—in

a number of project-area streams, which would kill bull trout eggs and young fish

and degrade critical habitat. FWS anticipates that this harmful sediment pollution

would occur notwithstanding the mine operator’s plans to implement “best

management practices” to reduce sediment pollution from the project.




                                          41
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 43 of 53



             As a result of increased sediment pollution, reduced stream baseflows,

and other impacts, FWS concluded in the BiOp that mine development would harm

and kill bull trout in the Rock Creek and Bull River local populations.

             Nevertheless, FWS determined that any impact on the larger Lake

Pend Oreille core area population “would be negligible because of the relatively

small contribution from these local populations”; “assuming fish passage at the

dams [on the Lower Clark Fork River] and habitat restoration continues and is

successful,” FWS expected “[a]t most, the rate of recovery of the core area

population may slow slightly” as a result of the mine. 2017 Bull Trout BiOp 67.

FWS explained that it reached this conclusion “largely because of the strength and

stability of the remaining local populations [in the Lake Pend Oreille core area],

the relatively small contribution of Rock Creek and Bull River bull trout to the

core area, and the recovery efforts now underway with fish passage … and habitat

restoration activities …” Id. at 68. Based on its determination that the Rock Creek

Mine would not jeopardize bull trout at the scale of the Lake Pend Oreille core

area, FWS concluded that the project would not jeopardize the species.

             Because FWS concluded that the Rock Creek Mine would

nevertheless harm and kill bull trout, the agency was required to include in its

BiOp an incidental take statement authorizing limited bull trout “take” as a result

of the project. 50 C.F.R. § 402.14(i)(1).

                                            42
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 44 of 53



             In developing its incidental take statement, FWS determined that it

would be difficult to quantify the precise number of bull trout that would be

harmed or killed as a result of the project. Accordingly, pursuant to agency policy,

FWS decided to rely on habitat surrogates to measure the authorized extent of bull

trout take. To measure take due to mining-induced baseflow reductions, FWS

decided to use the maximum baseflow reductions predicted by Hydrometrics 2014

at the three downstream locations in Rock Creek, Bull River, and East Fork Bull

River described above. As discussed in the BiOp, under this approach FWS will

consider the authorized level of incidental take to be exceeded “if the measured

level of baseflow depletions exceeds the predicted baseflow depletions” at any of

the three locations, in which case “reinitiation of consultation will be required” to

ensure that the actual level of take does not jeopardize bull trout. 2017 Bull Trout

BiOp 80.

             In its 2014 biological opinion for the Montanore Mine, FWS relied on

an identical surrogate to measure authorized take of bull trout due to mining-

induced baseflow reductions from that project. In 2017, this Court ruled that

FWS’s use of this surrogate was unlawful because, as is true with the Rock Creek

Mine, maximum baseflow reductions from the Montanore Mine are not anticipated

to occur until decades after mining is complete. As a result, in the event that

maximum baseflow reductions exceed modeled predictions, by the time they occur

                                          43
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 45 of 53



it would be far too late for FWS to “halt the project to meaningfully reinitiate

consultation” and ensure that the true magnitude of baseflow reductions and

associated bull trout take would not jeopardize the species. Save Our Cabinets,

255 F. Supp. 3d at 1058-59.

                       FIRST CLAIM FOR RELIEF
 (Against all Defendants for Failure to Reinitiate Formal Consultation on the
  Impact to Grizzly Bears from Implementing the Rock Creek Mine Project)

             Plaintiffs hereby reallege and incorporate paragraphs 1 through 91.

             The ESA’s implementing regulations require FWS and the Forest

Service to reinitiate formal consultation when “new information reveals effects of

the action that may affect listed species or critical habitat in a manner or to an

extent not previously considered.” 50 C.F.R. § 402.16(b). “The duty to reinitiate

consultation lies with both the action agency and the consulting agency.” Salmon

Spawning & Recovery All., 545 F.3d at 1229 (citing 50 C.F.R. § 402.16).

             FWS’s determination that the Rock Creek Mine project will not

jeopardize grizzly bears depends upon FWS’s conclusions that measures to reduce

human-caused grizzly bear mortality in the mine’s mitigation plan will be

sufficiently effective to ensure that (1) zero grizzly bear killings will occur as a

result of the mine’s evaluation phase and the associated influx of people into the

project area; (2) no more than one grizzly bear killing will occur as a result of the

project over its 35-year life; and (3) mine mitigation measures will prevent more

                                           44
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 46 of 53



than one human-caused mortality of a female grizzly bear that would have

occurred in the mine’s absence, thereby more than offsetting mortality attributable

to the mine. In reaching those conclusions, FWS placed particular weight on the

anticipated effectiveness of conflict-reduction measures to be implemented by

grizzly bear management specialists, whose work the mine proponent is required to

fund. FWS concluded that those conflict reduction efforts, in conjunction with

increased law enforcement, could alone be counted upon to ensure “a net reduction

in the overall existing mortality risks to grizzly bears on both national forest and

private lands within the action area and across the [Cabinet-Yaak Ecosystem]”

during the life of the mine. 2006 BiOp at A-80.

             As described above, since 2007 one of the two grizzly bear

management specialists required by the Rock Creek Mine mitigation plan has been

at work in the Cabinet-Yaak ecosystem implementing the key mitigation measures

designed to reduce human-caused mortality throughout the life of the mine.

Despite those efforts, the number of human-caused grizzly bear mortalities in the

Cabinet-Yaak ecosystem increased from 2007-2016 compared to the prior ten-year

period—even without the Rock Creek Mine on the landscape and the associated

influx of people into the remote project area.

             The picture does not improve if one considers available mortality data

up through 2018: from 2007-2018, 19 known or probable human-caused

                                          45
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 47 of 53



mortalities occurred in the United States portion of the Cabinet-Yaak ecosystem, as

compared to 14 from 1995-2006.

             These data critically undermine FWS’s conclusions that conflict-

reduction measures in the mine mitigation plan will be capable of ensuring zero

grizzly killings attributable to the mine’s evaluation phase and a net reduction in

human-caused grizzly bear mortality across the Cabinet-Yaak ecosystem during

the 35-year life of the mine, notwithstanding the roughly 800-person influx and

substantial industrial disturbance associated with the project. Accordingly, the

data reveal that implementing the project may unleash greater threats of human-

caused mortality than FWS considered in its 2006 BiOp.

             Notwithstanding these data, FWS’s 2017 Grizzly Bear Supplement

determined that reinitiation of ESA consultation was not required concerning the

Rock Creek Mine’s impacts on grizzly bears. FWS’s determination in the 2017

Grizzly Bear Supplement that no new information warrants reinitiation of

consultation is arbitrary, capricious, and violates the ESA and its implementing

regulations. The mortality data described above constitute new information

revealing that implementation of the Rock Creek Mine project may affect grizzly

bears in a manner or to an extent not previously considered. 50 C.F.R.

§ 402.16(b). Further, by concluding in the 2017 Grizzly Bear Supplement that

reinitiation of consultation is not warranted without acknowledging or rationally

                                         46
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 48 of 53



addressing the mortality data, “the agency failed to consider an important aspect of

the problem,” rendering its determination arbitrary and capricious. Save Our

Cabinets, 255 F. Supp. 3d at 1063.

              By issuing a Record of Decision authorizing the first phase of the

Rock Creek Mine project without considering these mortality data and reinitiating

formal consultation to address them, the Forest Service likewise acted arbitrarily,

capriciously, and in violation of the ESA and its implementing regulations. 16

U.S.C. § 1536(a)(2); 50 C.F.R. § 402.16(b).

                    SECOND CLAIM FOR RELIEF
 (Against FWS for Arbitrary and Unlawful No-Jeopardy Determination for
                              Bull Trout)

             Plaintiffs hereby reallege and incorporate paragraphs 1 through 99.

             Under section 7 of the ESA, 16 U.S.C. § 1536, FWS must rationally

determine, based on the best scientific and commercial information available,

whether a proposed action will jeopardize a protected species.

             FWS’s conclusion that the Rock Creek Mine project will not

jeopardize bull trout depends upon the agency’s determination that, despite

predicted permanent harm to the Rock Creek and Bull River local bull trout

populations, the mine’s effects on the larger Lake Pend Oreille core area will be

“relatively minor” because the remaining local populations in that core area “are

healthy and robust” and will not be affected by the mine. 2017 Bull Trout BiOp

                                         47
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 49 of 53



72. In other words, FWS determined that the harm the mine is predicted to inflict

on the Rock Creek and Bull River local bull trout populations will be insignificant

to the species’ conservation because the core area population to which FWS now

assigns those local populations, Lake Pend Oreille, is relatively strong.

             As described above, FWS’s classification of the Rock Creek and Bull

River local bull trout populations as part of the Lake Pend Oreille core area is a

departure from the agency’s approach in both its 2006 BiOp for the Rock Creek

Mine and its 2014 BiOp for the Montanore Mine. In both of those prior analyses,

FWS treated the Rock Creek and Bull River local populations as part of the Lower

Clark Fork River core area, in which bull trout populations are significantly weaker

than in the Lake Pend Oreille core area.

             FWS’s determination in the 2017 Bull Trout BiOp that the mine’s

impacts on the Rock Creek and Bull River populations would be inconsequential to

bull trout conservation at the core-area scale is arbitrary and unlawful. Because

“even a small additional impact … may require a jeopardy determination” where

“baseline conditions are already dire,” a project that will harm a weak core area

population is more likely to cause jeopardy than one that will harm a relatively

strong core area population. Save Our Cabinets, 255 F. Supp. 3d at 1050 (quoting

Oceana v. Pritzker, 75 F. Supp. 3d 469, 491 (D.D.C. 2014)). Applying this

principle, this Court invalidated FWS’s last biological opinion addressing mining

                                           48
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 50 of 53



impacts on bull trout in the Rock Creek and Bull River drainages because the

agency failed to rationally support its determination that permanent harm to those

important populations, given the degraded baseline status of the Lower Clark Fork

River core area of which they were a part, would not cause jeopardy. See id. at

1046-51. FWS’s BiOp for the Rock Creek Mine purports to get around this

Court’s ruling by treating the Rock Creek and Bull River populations as part of a

bigger, stronger Lake Pend Oreille core area, which makes baseline conditions

look better and the mine’s impacts look less severe at the core-area scale. The

problem is that FWS’s reclassification of the affected bull trout populations to the

Lake Pend Oreille core area is neither rationally explained nor justified, because

the Rock Creek and Bull River local populations are not fully reintegrated with

populations in the Lake Pend Oreille system. Accordingly, FWS’s no-jeopardy

determination, which rests on that reclassification, is arbitrary and unlawful. 5

U.S.C. § 706(2)(A); 16 U.S.C. § 1536; see also Organized Vill. of Kake v. U.S.

Dep’t of Agric., 795 F.3d 956, 966 (9th Cir. 2015) (en banc) (affirming that

“[u]nexplained inconsistency between agency actions” supports conclusion that

action was arbitrary and capricious) (quoting Nat’l Cable & Telecomms. Ass’n v.

Brand X Internet Servs., 545 U.S. 967, 981 (2005)) (internal quotation marks

omitted).




                                         49
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 51 of 53



                      THIRD CLAIM FOR RELIEF
 (Against FWS for Reliance on Unlawful Surrogate for Measuring Incidental
                            Take of Bull Trout)

             Plaintiffs hereby reallege and incorporate paragraphs 1 through 104.

             The ESA’s implementing regulations require FWS to include in a “no

jeopardy” biological opinion an incidental take statement specifying the amount or

extent of any taking of protected species that is authorized as a result of the

proposed action. 50 C.F.R. § 402.14(h), (i)(1)(i). Where, as here, FWS establishes

the level of authorized take using a habitat surrogate instead of specifying the

number of individual animals who may be harmed or killed as a result of the

proposed action, the surrogate selected must “set forth a ‘trigger’ that, when

reached, results in an unacceptable level of incidental take, invalidating the safe

harbor [from take liability], and requiring [FWS] to re-initiate consultation.” Ariz.

Cattle Growers, 273 F.3d at 1249; accord Save Our Cabinets, 255 F. Supp. 3d at

1057; 50 C.F.R. § 402.14(i)(1)(i).

             In the Incidental Take Statement accompanying its 2017 Bull Trout

BiOp, FWS relied on the predicted maximum reductions in stream baseflows at

three locations in Rock Creek, Bull River, and East Fork Bull River to measure

allowable take of bull trout. FWS’s reliance on this surrogate to measure

allowable take is arbitrary and unlawful because the chosen surrogate cannot serve

as an effective trigger for re-initiating section 7 consultation if the threshold of

                                           50
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 52 of 53



anticipated take is exceeded. As stated in the BiOp, FWS predicts that mining-

induced baseflow reductions will reach their peak in project year 70, more than 30

years after mining operations end. Accordingly, in the event that measured

baseflow reductions exceed the maximum levels predicted in the BiOp, mining

operations will be long over and it will be too late to reinitiate consultation and

modify the project to protect bull trout. Because their exceedance cannot

effectively trigger reinitiation of consultation, the use of predicted maximum

baseflow reductions to measure authorized take of bull trout is arbitrary and

violates the ESA implementing regulations, 50 C.F.R. § 402.14(i)(1)(i). Save Our

Cabinets, 255 F. Supp. 3d at 1058-59.

                             REQUEST FOR RELIEF

      Therefore, Plaintiffs respectfully request that this Court:

             Declare unlawful and set aside FWS’s 2017 Grizzly Bear Supplement;

             Declare unlawful and set aside FWS’s 2017 Bull Trout BiOp,

including its incidental take statement;

             Declare unlawful and set aside the Forest Service’s Record of

Decision for phase one of the Rock Creek Mine project;

             Enjoin Defendants from further authorizing or approving

implementation of the Rock Creek Mine project, and any take of grizzly bears or

bull trout from such implementation, pending compliance with the ESA;

                                           51
       Case 9:19-cv-00020-DWM Document 1 Filed 01/25/19 Page 53 of 53



             Award Plaintiffs their reasonable costs, fees, and expenses, including

attorney’s fees, associated with this litigation; and

             Grant Plaintiffs such further relief as the Court may deem just and

proper, including, if necessary, preliminary injunctive relief.

      Respectfully submitted this 25th day of January, 2019.

                                  /s/Katherine K. O’Brien
                                  Katherine K. O’Brien
                                  Earthjustice
                                  313 East Main Street
                                  Bozeman, MT 59715
                                  Phone: (406) 586-9699
                                  Fax: (406) 586-9695
                                  kobrien@earthjustice.org

                                  Elizabeth Forsyth (Pro Hac Vice Pending)
                                  Earthjustice
                                  800 Wilshire Blvd., Suite 1000
                                  Los Angeles, CA 90017
                                  Phone: (415) 217-2000
                                  Fax: (415) 217-2040
                                  eforsyth@earthjustice.org

                                  Counsel for Plaintiffs




                                          52
